                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LOVENIA SCOTT,                                    Case No. 21-cv-02147-HSG
                                   8                     Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                             STAY
                                   9               v.
                                                                                             Re: Dkt. No. 8
                                  10       GOLDEN STATE FC, LLC, et al.,
                                  11                     Defendants.

                                  12            Pending before the Court is Defendants’ motion to stay the case pending resolution of an
Northern District of California
 United States District Court




                                  13   earlier-filed putative employment class action, Trevino v. Golden State FC, LLC, Lead Case No.

                                  14   1:18-cv-00120-DAD (BAM) (E.D. Cal.) (“Trevino”). Dkt. Nos. 8 (“Mot”), 16 (“Opp.”), 17

                                  15   (“Reply”).1 Having carefully considered the parties’ arguments, the Court GRANTS Amazon’s

                                  16   motion.2

                                  17       I.   BACKGROUND
                                  18            On February 8, 2021, Plaintiff Lovenia Scott filed this action on behalf of herself and a

                                  19   class defined as “[a]ll persons employed by [Amazon] and/or any staffing agencies and/or any

                                  20   other third parties as warehouse employees in hourly or non-exempt positions in California” from

                                  21   February 8, 2017 to present. Compl. ¶ 11. Plaintiff’s complaint alleges several violations of

                                  22   California’s Labor Code, including failure to provide meal and rest periods, failure to pay hourly

                                  23   wages, failure to indemnify for business expenses, failure to provide accurate written wage

                                  24   statements, failure to timely pay all final wages, sharing of liability with a labor contractor, and

                                  25   unfair competition. Compl. ¶ 1. Amazon removed this action on March 26, 2021. Dkt. 1, Notice

                                  26
                                  27   1
                                        The Court refers to the Defendants collectively as “Amazon.”
                                       2
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   of Removal.

                                   2             On April 2, 2021, Amazon moved to stay this action pending final resolution of Trevino,

                                   3   which was filed in the United States District Court for the Eastern District of California on July

                                   4   12, 2017.3 Mot. at 1. The Trevino Plaintiffs seek to represent “[a]ll persons who were employed

                                   5   by [Amazon] in California as non-exempt workers” from July 12, 2013 to the date of judgment to

                                   6   be entered by the Trevino court. Dkt. No. 9, Ex. A, Trevino First Amended Consolidated

                                   7   Complaint (“Trevino FACC”) ¶ 2. They allege violations of California’s Labor Code, including

                                   8   failure to pay wages, failure to provide meal and rest periods, failure to provide accurate wage

                                   9   statements, and unfair competition; they also seek recovery of civil penalties. See Trevino FACC

                                  10   ¶¶ 28–83. The Trevino court held a class certification hearing on May 12, 2021, and Magistrate

                                  11   Judge Barbara A. McAuliffe issued a findings and recommendations report recommending that

                                  12   Trevino Plaintiffs’ motion be granted in part and denied in part. Trevino, Dkt. No. 166. The
Northern District of California
 United States District Court




                                  13   matter was referred to District Judge Dale A. Drozd. Id.

                                  14       II.   LEGAL STANDARD
                                  15             A district court’s “power to stay proceedings is incidental to the power inherent in every

                                  16   court to control the disposition of the causes on its docket with economy of time and effort for

                                  17   itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). To

                                  18   determine whether a Landis stay is warranted, courts consider: (1) “the possible damage which

                                  19   may result from the granting of a stay,” (2) “the hardship or inequity which a party may suffer in

                                  20   being required to go forward,” and (3) “the orderly course of justice measured in terms of the

                                  21   simplifying or complicating of issues, proof, and questions of law which could be expected to

                                  22   result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299

                                  23   U.S. at 254–55). “[I]f there is even a fair possibility that the stay for which [the requesting party]

                                  24   prays will work damage to [someone] else,” then the party seeking a stay “must make out a clear

                                  25
                                       3
                                  26     Amazon filed a request for judicial notice in support of the motion to stay. Dkt. No. 9. Plaintiff
                                       filed no opposition. The Court GRANTS the entirety of Amazon’s request, which concerns
                                  27   public court records filed in the Trevino proceeding. See U.S. ex rel. Robinson Rancheria Citizens
                                       Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (“We may take notice of proceedings in
                                  28   other courts, both and without the federal judicial system, if those proceedings have a direct
                                       relation to matters at issue.”) (internal quotation marks omitted).
                                                                                           2
                                   1   case of hardship or inequity in being required to go forward.” Landis, 299 U.S. at 255. A district

                                   2   court’s decision to grant or deny a Landis stay is a matter of discretion. Dependable Highway

                                   3   Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007).

                                   4           The first-filed rule is an established doctrine that gives district courts discretion to stay

                                   5   proceedings if a case with substantially similar issues and parties was filed previously in another

                                   6   district court. Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1239 (9th Cir.

                                   7   2015); In re Bozic, 888 F.3d 1048, 1051–52 (9th Cir. 2018). The rule is meant to “serve[] the

                                   8   purpose of promoting efficiency well and should not be disregarded lightly.” Alltrade, Inc. v.

                                   9   Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991) (alteration in original) (quoting Church of

                                  10   Scientology of Cal. v. U.S. Dep’t of Army, 611 F.2d 738, 750 (9th Cir. 1979)). The doctrine

                                  11   provides that when “substantially identical actions are proceeding in different courts, the court of

                                  12   the later-filed action should defer to the jurisdiction of the court of the first-filed action by either
Northern District of California
 United States District Court




                                  13   dismissing, staying, or transferring the later-filed suit.” Molander v. Google LLC, 473 F. Supp. 3d

                                  14   1013, 1017 (N.D. Cal. 2020) (citation omitted). “The rule reflects the common-sense proposition

                                  15   that ‘when two identical actions are filed in courts of concurrent jurisdiction, the court which first

                                  16   acquired jurisdiction should try the lawsuit.’” Id. (citation omitted).

                                  17   III.    DISCUSSION
                                  18           Amazon contends that the overlap between this action and Trevino warrants a stay under

                                  19   the first-filed rule or the Court’s discretion under Landis. Amazon notes that several other cases

                                  20   have been “stayed or dismissed due to overlap with Trevino.” Mot. at 8 n.2; see, e.g., Noflin v.

                                  21   Amazon.com.NVDC LLC, Case No. 8:18-cv-01400 (C.D. Cal. 2018), Dkt. No. 14 (civil minutes

                                  22   noting that court stayed the action and directed joint status reports every 90 days). In opposing

                                  23   any stay, Plaintiff points to factual dissimilarities and the “very real possibility that it will take a

                                  24   long time for Trevino to resolve.” Opp. at 6–7. Given the significant overlap between the issues

                                  25   and parties in this matter and Trevino, the Court exercises its discretion to grant Amazon’s motion

                                  26   to stay proceedings pending final resolution of Trevino.

                                  27          A.     First-Filed Rule
                                  28           To determine whether the first-filed rule applies, a court analyzes three factors: chronology
                                                                                           3
                                   1   of the lawsuits, similarity of the parties, and similarity of the issues. Kohn, 787 F.3d at 1240. As

                                   2   to the first factor, Trevino was filed on July 12, 2017, and Plaintiff filed this action in state court

                                   3   on February 8, 2021. There is no dispute that Trevino was filed first.

                                   4           As to the second factor, the parties are substantially similar in Trevino and in this matter.

                                   5   The Court follows the approach of comparing putative classes rather than named plaintiffs in

                                   6   applying the first-filed rule. See Pedro v. Millennium Prods., Inc., 2016 WL 3029681, at *3 (N.D.

                                   7   Cal. 2016) (collecting cases in which district courts in the Ninth Circuit have compared putative

                                   8   classes rather than named Plaintiffs in applying the first-filed rule). Here, the putative classes for

                                   9   the collective actions overlap in that they both seek to represent Amazon employees from

                                  10   February 8, 2017 to present. Scott Compl. ¶ 11; Trevino FACC ¶ 2. And Amazon is the defendant

                                  11   in both cases. Thus, substantial similarity of the parties is established, satisfying the second factor

                                  12   of the first-filed rule. See Inherent v. Martindale-Hubbell, 420 F. Supp. 2d 1093, 1097 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   2006)) (noting that the first-to-file rule does not require strict identity of the parties, but rather

                                  14   substantial similarity).

                                  15           As to the third factor, Plaintiff does not dispute that both cases involve similar claims.

                                  16   Opp. at 1, 4 (noting both cases involve claims for meal break, rest break, and unpaid wages

                                  17   violations). Plaintiff instead argues that the factual dissimilarities between her claims and those in

                                  18   Trevino preclude an application of the first-filed rule, but offers no authority to support this

                                  19   position. See Opp. at 5. The “central question” presented by each overlapping claim in both cases

                                  20   is the same, which satisfies the second factor. See Nat’l Union Fire Ins. Co. of Pittsburgh, PA v.

                                  21   Payless Shoesource, Inc., 2012 WL 3277222, at *3 (N.D. Cal. Aug. 9, 2012) (citing Inherent, 420

                                  22   F. Supp. 2d at 1099) (“[T]he requirement that the issues in both actions be ‘substantially similar’

                                  23   is satisfied even where different claims are advanced in each action, so long as the ‘key dispute’ in

                                  24   each action is the same.”). In Kohn, the Ninth Circuit explained that so long as the “heart” of the

                                  25   issues is the same as that of the issues in the first-filed case, the issues are substantially similar

                                  26   enough to satisfy the third factor. 787 F.3d at 1241. Despite factual variations, the “central

                                  27   question” in Plaintiff’s meal and rest period claims is substantially similar to the one raised in

                                  28   Trevino. For example, both rest period claims seek to address whether Amazon provided adequate
                                                                                            4
                                   1   rest periods of at least 10 minutes for every four hours of work. Compare Trevino FACC ¶ 48,

                                   2   with Scott Compl. ¶ 26. And both meal period claims seek to answer the “central question” of

                                   3   whether Amazon provided adequate meal periods of 30 minutes for every five-hour work period.

                                   4   Compare Trevino FACC ¶ 43, with Scott Compl. ¶ 20. The meal and rest break claims concern

                                   5   the alleged control of putative class members and require a determination as to the existence and

                                   6   content of Amazon’s meal and rest break policies. Additionally, Plaintiff’s wage statements claim

                                   7   echoes those in Trevino: whether Amazon’s statements adequately reflected total hours worked.

                                   8   Compare Trevino FACC ¶¶ 56-58, with Scott Compl. ¶ 33. Though Plaintiff alleges a claim for

                                   9   reimbursement of business expenses not raised in Trevino, this does not alter this Court’s analysis

                                  10   due to the substantial similarity between the other issues. See Nat’l Union Fire Ins. Co. of

                                  11   Pittsburgh, PA, 2012 WL 3277222, at *3. Accordingly, the Court finds that a stay is warranted

                                  12   under the first-to-file rule due to the chronology of the actions and the substantial similarity of the
Northern District of California
 United States District Court




                                  13   parties and issues between this case and Trevino.

                                  14          B.    Landis factors
                                  15          The Court also finds that the Landis factors favor a stay. As to the first factor, Amazon

                                  16   argues that Plaintiff will not be harmed by a stay because she seeks only monetary damages and

                                  17   her claims will be resolved by the outcome in Trevino. Mot. at 10. To support her claim that she

                                  18   will suffer harm, Plaintiff points to the risk of losing valuable contact information and the

                                  19   likelihood of a “lengthy and indefinite delay” given the Eastern District’s docket and resources.

                                  20   Specifically, Plaintiff argues that declarations from or surveys of putative class members are

                                  21   important to wage and hour class actions and that a stay would increase the likelihood that

                                  22   Amazon will lose contact information for putative class members. Opp. at 6. This Court has

                                  23   previously found that speculative claims of an inability to access relevant contact information do

                                  24   not amount to sufficient injury in the context of a Landis analysis. See Hyams v. CVS Health

                                  25   Corp., No. 18-CV-06278-HSG, 2020 WL 6891901, at *1–2 (N.D. Cal. Nov. 24, 2020) (granting

                                  26   stay in putative wage and hour class action despite Plaintiff’s speculative argument that

                                  27   unavailability of contact information records presents a plausible injury). And the Court is

                                  28   unpersuaded by Plaintiff’s references to the judicial emergency of the Eastern District, as Plaintiff
                                                                                           5
                                   1   cites no case law indicating that this Court should speculate about another district court’s case load

                                   2   or the speed at which Trevino might be resolved.

                                   3          In challenging Amazon’s requested timeline for the stay as “indefinite,” Plaintiff notes that

                                   4   the Trevino case could involve appellate proceedings and “potentially even further trial

                                   5   proceedings after an appeal.” Opp. at 7. Plaintiff relies on the Ninth Circuit’s reasoning in

                                   6   Dependable Highway Express Inc. v. Navigators Ins. Co. to argue that a stay pending the final

                                   7   resolution of Trevino would not be of a “reasonable duration.” See 498 F.3d at 1066 (holding that

                                   8   a stay pending final resolution of an international arbitration that had not begun in two years did

                                   9   not constitute a stay of “reasonable duration”). The Court is unpersuaded that a stay pending final

                                  10   resolution of an earlier-filed case in another district court encompasses an unreasonable time

                                  11   frame. Additionally, since Plaintiff is not seeking injunctive relief against any ongoing or future

                                  12   harm, the time frame of the stay is reasonable. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1112
Northern District of California
 United States District Court




                                  13   (9th Cir. 2005) (finding a fair possibility of harm a fair possibility of harm because the plaintiff

                                  14   sought injunctive relief and monetary damages against an ongoing harm). Accordingly, the Court

                                  15   finds that there is no showing of plausible damage from a stay.

                                  16          As to the second factor, Amazon contends that it will suffer undue hardship due to “having

                                  17   to unnecessarily litigate a case and expend additional time and money.” Mot. at 10 (citing Bangor

                                  18   Hydro Elec. Co. v. Bridgewell Res., LLC, No. CV-10-726-HZ, 2011 WL 13250919, at *3 (D. Or.

                                  19   July 20, 2011)). It notes that this case was filed after the class certification motion in Trevino was

                                  20   fully briefed and asserts that “class discovery and motion practice will cover much of the same

                                  21   ground.” Id. at 10–11. The Court finds these arguments are more relevant to the third factor, and

                                  22   to that end, weigh heavily in favor of a stay. As previously discussed, a substantial amount of the

                                  23   claims in both proceedings involve common legal issues, and what happens in Trevino likely

                                  24   could impact the overlapping claims in this case. Accordingly, because a stay will facilitate

                                  25   judicial economy and there is no showing of any plausible damage, the Court GRANTS the

                                  26   motion to stay.

                                  27   IV.    CONCLUSION
                                  28          The parties shall file a joint statement every 120 days updating the Court on the progress of
                                                                                          6
                                   1   the proceedings in Trevino. The Court will periodically evaluate the need for and reasonableness

                                   2   of continuing the stay. The parties are also directed to notify the Court within 48 hours of a

                                   3   decision on the pending motion for class certification.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 15, 2021

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
